Citation Nr: 1038532	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  06-39 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard from June 1957 to 
June 1964, from February 1965 to February 1966 and from February 
1966 to February 1967, with periods of active duty for training 
(ACDUTRA) from September 1957 to March 1958 and from June 4, 1965 
to June 18, 1965.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from December 2004 and August 2005 rating decisions of the 
New York, New York Department of Veterans' Affairs (VA) Regional 
Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim for an 
initial disability rating in excess of 20 percent for bilateral 
hearing loss.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159 (2009).  

In the September 2010 informal hearing presentation, the 
Veteran's representative stated that it had been over five years 
since the Veteran's last VA examination and that the Veteran 
reported his condition has worsened since that time.  Thus, the 
Veteran's representative argued that a remand is necessary.  

As the Veteran was last provided VA examination in May 2005, 
approximately five years ago and the Veteran states that his 
condition has worsened since that time, the Board finds that a 
current VA examination is necessary to adequately evaluate the 
claim.  See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. 
Derwinski, 1 Vet. App. 121 (1991).  

The Board also finds that the Veteran has not been provided 
adequate VCAA notice pursuant to Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  A June 2004 letter informed the Veteran of 
the evidence necessary to substantiate the element or elements of 
service connection, however, this letter failed to inform the 
Veteran of the VCAA requirements pursuant to Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  To date, no corrective 
notice has been sent.  Thus, the notice requirements Dingess have 
not been satisfied, and a new VCAA notice must be sent to the 
Veteran at his current address with the appropriate notice 
consistent with Dingess.  See Id.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran and his 
representative a letter that complies with 
the notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  In 
addition, the letter should contain an 
explanation as to the information or evidence 
needed to establish a disability rating and 
effective date for the claims on appeal, as 
outlined by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  After the above has been completed, 
the RO/AMC should then schedule the Veteran 
for a VA audiology examination by an 
appropriate specialist, to determine the 
current nature and etiology of the Veteran's 
service-connected bilateral hearing loss.  
The claims folder and a copy of this remand 
are to be made available to and reviewed by 
the examiner in connection with the 
examination.  The examination report is to 
contain a notation that the examiner reviewed 
the claims file.  

The evaluation of bilateral hearing loss 
should consist of all necessary testing, to 
include audiometric testing.  

The examiner is asked to comment on the degree 
of severity of the Veteran's bilateral hearing 
loss and its affect on the Veteran's 
employment and activities of daily living.  

A complete rationale must be given for any 
opinion expressed, and the foundation for all 
conclusions should be set forth.  The report 
of the examination should be associated with 
the claims file.

3.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  If the 
benefits sought on appeal remain denied, the 
Veteran and his representative, if any, 
should be furnished a supplemental statement 
of the case and given the opportunity to 
respond thereto.  The case should then be 
returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).
 
